Exhibit 10.13

Loan No. ML RX0584-T3

PROMISSORY NOTE

 

 

$3,000,000

January 4, 2008

          FOR VALUE RECEIVED, the undersigned, promises to pay to COBANK, ACB
(“Payee”), or its order, at the times and in the manner set forth in that
certain Master Loan Agreement, dated as of even date herewith, among the
undersigned and Payee, as it may be amended, modified, supplemented, extended or
restated from time to time (the “MLA”) and in that certain Third Supplement to
the Master Loan Agreement, dated as of even date herewith, among the undersigned
and Payee, as it may be amended, modified, supplemented, extended or restated
from time to time (the “Third Supplement”), the principal sum of THREE MILLION
UNITED STATES DOLLARS ($3,000,000) or such lesser amount as may be advanced
hereunder, together with interest on the unpaid principal balance hereof at the
rate or rates set forth in the Third Supplement.

          This note is given for the loan to be made by Payee to the undersigned
pursuant to the MLA and the Third Supplement, all of the terms and provisions of
which (including, without limitation, provisions regarding acceleration of the
maturity hereof and application of default interest and of a surcharge to
payments hereunder) are hereby incorporated by reference. Advances, accrued
interest, and payments shall be posted by Payee upon an appropriate accounting
record, which record (and all computer printouts thereof) shall constitute prima
facie evidence of the outstanding principal and interest on the loan. Any amount
of principal hereof which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest from the date when due until said
principal amount is paid in full, payable on demand, at a rate per annum set
forth in the MLA.

          The makers or endorsers hereof hereby waive presentment for payment,
demand, protest, and notice of dishonor and nonpayment of this note, and all
defenses on the ground of delay or of any extension of time for the payment
hereof which may be hereafter given by the holder or holders hereof to them or
either of them or to anyone who has assumed the payment of this note, and it is
specifically agreed that the obligations of said makers or endorsers shall not
be in anywise affected or altered to the prejudice of the holder or holders
hereof by reason of the assumption of payment of the same by any other person or
entity.

          Should this note be placed in the hands of an attorney for collection
or the services of any attorney become necessary in connection with enforcing
its provisions, the undersigned agrees to pay reasonable attorneys’ fees,
together with all costs and expenses incident thereto, to the extent allowed by
law. Except to the extent governed by applicable federal law, this note shall be
governed by and construed in accordance with the laws of the State of Colorado,
without reference to choice of law doctrine. Whenever possible, each provision
of this note shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this note shall be prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of

--------------------------------------------------------------------------------



such provision or the remaining provisions of this note. Whenever in this note
reference is made to the Payee or the undersigned, such reference shall be
deemed to include, as applicable, a reference to their respective successors and
assigns. The provisions of this note shall be binding upon and shall inure to
the benefit of such successors and assigns. The undersigned’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the undersigned.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has caused this note to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

 

 

 

HUTCHINSON ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------